IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LAWRENCE BRANDON,                           :   No. 365 WAL 2021
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
TAX CLAIM BUREAU, DIRECTOR, JOANN           :
RANCK,                                      :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of April, 2022, the Petition for Allowance of Appeal is

DENIED.